1
2                                     O
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   MUHAMMAD JALAL-DEEN                          Case No. 2:17-cv-01171-JGB-KES
12   AKBAR,
13                Petitioner,                    ORDER ACCEPTING REPORT AND
                                                 RECOMMENDATION OF UNITED
14          v.                                    STATES MAGISTRATE JUDGE
15   ERIC D. WILSON, Warden,
16                Respondent.
17
18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 54), the
20   other records on file herein, and the Report and Recommendation of the United States
21   Magistrate Judge (Dkt. 70). No objections to the Report and Recommendation were
22   filed, and the deadline for filing such objections has passed. The Court accepts the
23   report, findings, and recommendations of the Magistrate Judge.
24         IT IS THEREFORE ORDERED that Judgment be entered granting the
25   Petition and providing Petitioner a new parole hearing with appointed counsel.
26         As a federal prisoner proceeding under 28 U.S.C. § 2241, Petitioner is not
27   required to obtain a certificate of appealability (“COA”) in order to appeal to the
28
                                             1
1    United States Court of Appeals in this case. See Harrison v. Ollison, 519 F.3d 952,
2    958 (9th Cir. 2008) (holding that the plain language of 28 U.S.C. § 2253(c)(1) does
3    not require federal prisoners bringing § 2241 petitions to obtain a COA in order to
4    appeal, unless the § 2241 petition “is merely a ‘disguised’ § 2255 petition”); see e.g.,
5    Tomlinson v. Caraway, No. 14-020094-VBF (KK), 2014 WL 4656432, at *1 (C.D.
6    Cal. Sept. 16, 2014) (adopting report and recommendation and noting that petitioner
7    in federal custody was not required to obtain a COA to appeal the denial of his § 2241
8    petition).
9
10   DATED: May 30, 2019
11
12                                           ____________________________________
                                             JESUS G. BERNAL
13                                           UNITED STATES DISTRICT JUDGE
14
     Presented by:
15
16   _____________________________
     KAREN E. SCOTT
17   UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                                 2
